DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 3/24/2021, have been fully considered.  
Applicant first reiterates arguments “presented in previous replies and on the grounds that the nail lacquer of Claim 1 has unexpected properties” (Applicant Arguments, Page 2).  In particular, Applicant argues that “[t]he working examples of Samour all utilize 24 wt% of a film-forming polymer” (Applicant Arguments, Page 2) and “[t]he main distinguishing factor between the nail lacquer composition of Claim 1 and the Samour lacquer is the amount of film-forming polymer” (Applicant Arguments, Page 3).  As argued by Applicant, the higher amount of film-forming polymer in the Samour et al formulations render their lacquers “resistant to removal with water” whereas “the lacquer of Claim 1 can be easily removed with minor physical force, such as rubbing the lacquer with water” and, indeed, “[t]he Kim 4 Declaration… shows that nail lacquer compositions comprising up to 15 wt% octylacrylamide acrylate copolymer are not resistant to multiple washings” (Applicant Arguments, Pages 2-3).  Applicant argues that “[t]hese results were not taught or suggested by the cited art” (Applicant Arguments, Page 3).  
Turning to the Kim 4 Declaration, it is demonstrated that “[c]ompositions comprising ethanol, water and increasing amounts of octylacrylamide acrylate copolymer (5 wt%, 8 wt%, 10 wt, and 15 wt%)” (Kim 4 Declaration, Paragraph 5) can, in all instances, “be removed with rubbing under flowing water” (Kim 4 Declaration, Paragraph 6) and, thus, “the nail lacquers with between 
Although  Samour et al teach that “[u]sually… the amount of film-forming polymer is in the range of from about 10 to about 70 percent” (Column 8, Lines 34-41), which reads on the instantly claimed range of film-forming polymer, as further taught by Samour et al “[t]he amount of film-forming polymer will depend on such factors as, for example… the degree of water-resistance” (Column 8, Lines 34-41) and the lacquers of Samour et al are described as “water-resistant… resistant to multiple washings” (Abstract) wherein “[u]sually… satisfactory results are obtained with the amount of film-forming polymer is in the range of from about 10 to about 70 percent” (Column 8, Lines 34-41).
Accordingly, it is considered unexpected that lacquers comprising up to 15% of octylacrylamide acrylate copolymer as a film-forming polymer can “be removed with rubbing under flowing water” as demonstrated by the Kim 4 Declaration.  However, although the evidence establishes unexpected results, Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.  In re Clemens, 622 F.2d 1029 (CCPA 1980).  In the instant case, the unexpected results appear to be limited to the following compositions:
A nail lacquer composition comprising at least one antifungal agent, at least one film forming agent, at least one solvent, and water, wherein:
the at least one antifungal agent is ciclopirox or a pharmaceutically acceptable salt thereof;
the at least one film forming agent is an octylacrylamide acrylate copolymer in an amount of 0.5 to 15 wt% relative to the total weight of the composition;

the amount of water is 5 to 20 wt%, relative to the total weight of the composition.
  Since the claims are not drafted commensurate in scope with the unexpected results, the claims are MAINTAINED rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5 and 8 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over Samour et al (US 6,224,887; of record) in view of Maillard et al (US 8,697,753; of record).
Claim 1 is drawn to a composition comprising:
(a) 	at least one antifungal agent which is ciclopirox (more specifically, in an amount of 0.5 to 10 wt % (claim 5)); 
one film forming agent (selected from an octylacrylamide acrylate copolymer or an acrylic acrylate copolymer) – more specifically, in an amount of 0.5 to 15 wt % relative to the total weight of the composition; 
(c)	water in an amount of 1 to 11 wt %; and further comprising
(d)	cetostearyl alcohol (claim 3) in an amount of 0.01 to 10 wt % (claim 8).
As thus summarized, the invention reads on claims 1, 3, 5 and 8.
Samour et al teach a “nail lacquer effective for the treatment… of fungal infections, such as, onychomycosis, [comprising a] fungicidally effective amount of ciclopirox… in a clear, stable, film-forming lacquer vehicle with includes a water-insoluble film-forming polymer” (Abstract) and, in particular – at Columns 15-16, Table 1, Example 26 – a nail lacquer comprising:
(a)	ciclopirox (8 wt%);
(b)	 the water-insoluble film forming polymer Amphomer LV-71 (24 wt%);
(c)	ethanol (28 wt%); and
(d) 	propylene glycol (6 wt%).
which differs from the instantly claimed composition in the following ways:
(i)	Example 3 of Samour et al comprises Amphomer LV-71 (in an amount of 24 wt%) as opposed to an octylacrylamide acrylate copolymer (in an amount of 0.5 to 15 wt %);
(ii)	Example 3 of Samour et al does not comprise water (in an amount of 1 to 11 wt %); and
(iii)	Example 3 of Samour et al comprises propylene glycol as opposed cetostearyl alcohol
Yet, as to (i): as further taught by Samour et al, “[f]ilm-forming polymers useful in the present invention [include]… acrylic copolymers sold… under the tradename Dermacryl, e.g., Dermacryl 79, Dermacryl LT… [and]… quaternary ammonium acrylic copolymers sold… under the tradename Amphomer, e.g., Amphomer LV-71” (Column 7, Lines 54-65) and, “[p]articularly good results have been obtained with each of... Dermacryl 79 & Dermacryl LT… and Amphomer LV-71” (Column 7, Lines 65 to Column 8, Line 30).  
As such, it would have been prima facie obvious to utilize the octylacrylamide acrylate copolymer Dermacryl 79 in place of Amphomer LV-71 in Example 3.  
Furthermore, in doing so, it would have been obvious to include an “amount of film-forming polymer… in the range of from about 10 to about 70 percent… by weight of the total nail lacquer composition” (Column 8, Lines 40-42) as taught by Samour et al.
As discussed by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)).  
As to (ii): Samour et al teach – regarding the “[s]olvents which may be used in the nail lacquer compositions of this invention” (Column 9, Lines 31-32), of which “as examples of such solvents mention may be made of lower alkanols, e.g., ethanol” (Column 9, Lines 39-41) – that “in some cases, small amounts of water, generally less than 10%... may be used” such that “ethanol when used may sometimes be added in the form of a 95% ethanol solution” (Column 9, Lines 52-58).  
As such, it would have been prima facie obvious to utilize a 95% ethanol solution as the ethanol in Example 3, thereby providing water in an amount of 1.4 wt%
And, as to (iii): Samour et al disclose that propylene glycol is one of the “[c]onventional plasticizers compatible with film-forming polymers” (Column 8, Lines 58-59).
Maillard et al disclose related “antimycotic nail varnish compositions containing… cetostearyl alcohol (as plasticizer)” (Column 2, Lines 60-65).  
As such, it would have been prima facie obvious to utilize the plasticizer cetostearyl alcohol in place of the plasticizer propylene glycol in Example 3.
For all the foregoing reasons, instant claims 1, 3, 5 and 8 are rejected as prima facie obvious.
Conclusion
No new ground(s) of rejection are presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611